UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.2)* DHT HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) Y2065G121 (CUSIP Number) Anchorage Capital Group, L.L.C. 610 Broadway, 6th Floor New York, NY 10012 (212) 432-4650 Attention: Anne-Marie Kim, Esq. (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 13, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.: Y2065G121 Page2 of 8 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL GROUP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 34.4% Type of Reporting Person: OO, IA SCHEDULE 13D CUSIP No.: Y2065G121 Page 3 of8 Pages 1. Names of Reporting Persons. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 34.4% Type of Reporting Person: OO, HC SCHEDULE 13D CUSIP No.: Y2065G121 Page 4 of8 Pages 1. Names of Reporting Persons. ANTHONY L. DAVIS 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 34.4% Type of Reporting Person: IN, HC SCHEDULE 13D CUSIP No.: Y2065G121 Page5 of8 Pages 1. Names of Reporting Persons. KEVIN M. ULRICH 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 34.4% Type of Reporting Person: IN, HC SCHEDULE 13D Page6 of8 Pages This Amendment No. 2 amends and supplements the information set forth in the Schedule 13D filed by the Reporting Persons (as defined therein) with the United States Securities and Exchange Commission (the “SEC”) on May 14, 2012, as amended by Amendment No. 1 filed on March 22, 2013 (the “Schedule 13D”) relating to the common stock, par value $0.01 per share (the “Shares”), of DHT Holdings, Inc. (the “Issuer”), whose principal executive offices are located atClarendon House, 2 Church Street, Hamilton HM 11, Bermuda. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant. The Schedule 13D is hereby amended as follows: Item 4. Purpose of Transaction Item 4 of the Schedule 13D is hereby amended and supplemented as follows: At the Issuer’s annual meeting on Thursday, June 13, 2013, among other things, the shareholders voted to elect Charles Tauber as a Class II Director of the Issuer for a term of three years. Mr. Tauber was designated by Illiquid Opportunities III pursuant to the Rights Agreement, which grants Illiquid Opportunities III the right to designate one individual to the Issuer’s board of directors. Item 5. Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended and supplemented as follows: (a, b) The Reporting Persons may be deemed to beneficially own 4,874,566 Shares upon conversion of their 292,474 shares of Preferred Stock, or approximately 34.4% of the Shares. The Reporting Persons have shared, not sole, power to vote or to direct the vote, and the shared, not sole, power to dispose or to direct the disposition of the Shares reported herein. The beneficial ownership percentage figure is based upon the sum of 9,283,688 Shares outstanding as of March 31, 2013, according to the Issuer’s Press Release dated April 29, 2013 and included as Exhibit 99.1 to the Issuer’s Form 6-K filed with the SEC on April 29, 2013, and 4,874,566 Shares that the Reporting Persons may be deemed to beneficially own upon conversion of their 292,474 shares of the Issuer’s Preferred Stock. Pursuant to Rule 13d-3 (d)(1)(i)(D), such Shares have been added to the Issuer's number of Shares outstanding, for a total of 14,158,254 Shares outstanding. (c) The Reporting Persons have not acquired or disposed of any Shares, and have not converted any of their Preferred Stock into Shares, since the filing of the Schedule 13D on March 22, 2013. (d)Illiquid Opportunities III is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, more than 5 percent of the class of Shares covered by this statement that may be deemed to be beneficially owned by the Reporting Persons. (e) This Item 5(e) is not applicable. Item 7. Material to be Filed as Exhibits. Exhibit A: Joint Filing Agreement SCHEDULE 13D Page7 of 8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANCHORAGECAPITAL GROUP, L.L.C. By:Anchorage Advisors Management, L.L.C., its Managing Member By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGEADVISORS MANAGEMENT, L.L.C. By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANTHONY L. DAVIS /s/Anthony L. Davis KEVIN M. ULRICH /s/Kevin M. Ulrich June 17, 2013 Attention: Intentional misstatements or omissions of act constitute federal violations (see 18 U.S.C. 1001). SCHEDULE 13D Page8 of8 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of DHT Holdings, Inc., dated as of June 17, 2013 is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. ANCHORAGECAPITAL GROUP, L.L.C. By:Anchorage Advisors Management, L.L.C., its Managing Member By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGEADVISORS MANAGEMENT, L.L.C. By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title:
